Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention I, Species II, fig 19, claims 1-8, 17-20 in the reply filed on 9/3/2021 is acknowledged.
However claims 6-8 are further withdrawn since they are drawn to non-elected Species III-VI.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 12/10/2018.  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-5, 17, 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by EP1727356A2

1. EP1727356A2 teaches an electronic device, comprising:

a functional assembly (30, figs 5, 7), rotatably connected to the body and configured to rotate in a first direction and a second direction from an inside of the receiving cavity to an outside of the receiving cavity (figs 10, 11).

2. EP1727356A2 teaches the electronic device according to claim 1, wherein a rotational axis of the functional assembly extends along a thickness direction (depth direction of figs 10, 11) of the electronic device, one of the first and the second directions is a clockwise direction (fig 10), and the other one is an anti-clockwise direction (fig 11).

3. EP1727356A2 teaches the electronic device according to claim 2, wherein the rotational axis about which the functional assembly rotates in the first direction is the same as that about which the functional assembly rotates in the second direction (figs 10, 11).

4. EP1727356A2 teaches the electronic device according to claim 2, further comprising a rotation shaft (31, fig 10) fixed on one of the functional assembly and the body, wherein the functional assembly is rotatably connected to the body via the rotation shaft, and the rotational axis is an axle center of the rotation shaft (figs 10, 11, [0009]).

5. EP1727356A2 teaches the electronic device according to claim 4, wherein a sliding mechanism (61, 62, figs 10, 11) is arranged between the functional assembly and the body, and 

17. (Original) The electronic device according to claim 1, wherein the body comprises a frame (frame of 20, fig 5) with four side frames (top, right, front, rear) connected with each other in an end-to-end manner (fig 5); and 
when the functional assembly rotates in the first direction and the second direction from an inside to an outside of the receiving cavity (figs 10, 11), 
the functional assembly protrudes from a same side frame (top side frame, fig 5); or 
the functional assembly protrudes from two adjacent side frames (top, rear, fig 10) respectively; or 
the functional assembly protrudes from two opposite side frames (front, rear, fig 5) respectively.

20. EP1727356A2 teaches an electronic device, comprising: 
a body portion (20, fig 5); 
a functional assembly (30, figs 5, 7), rotatably connected to the body portion; 
a driving mechanism (50, fig 7), configured to drive the functional assembly to rotate ([0013] recites ‘For a normal usage: First, press the controlling button to start activating the driving unit 50 to turn the lens base 30 back in the groove 21 or do it manually, as shown in Fig. 11’), such that the functional assembly rotates in a first direction and a second direction from a position inside the body portion to a position out of the body portion (figs 10, 11), or rotates in the second 
a processor, configured to receive a control instruction to control the driving mechanism to drive the functional assembly to rotate ([0013] recites ‘For a normal usage: First, press the controlling button to start activating the driving unit 50 to turn the lens base 30 back in the groove 21 or do it manually, as shown in Fig. 11’).


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 18, 19 are rejected under 35 U.S.C. 103 as being unpatentable over EP1727356A2 in view of Official Notice
18. EP1727356A2 teaches the electronic device according to claim 1, wherein the body comprises: 
a shell (shell of 20, fig 5), defining the receiving cavity (area which 30 fits into in fig 11); and 
a display screen (unlabeled, see fig 5), arranged on the shell; and 
the functional assembly comprises: 
a swinging member (31, figs 10, 11)), rotatably connected to the shell; 
a first functional component (32), arranged on the swinging member; and 

However EP1727356A2 fails to specifically teach a second functional component, arranged on the swinging member, and spaced apart from the first functional component
It is well known in the mobile phone art to have a flash, arranged nearby and spaced apart from a camera lens.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a flash into the device of EP1727356A2. The ordinary artisan would have been motivated to modify EP1727356A2 in the above manner for convenience of the user.


a shell (20, fig 5); 
a display screen (unlabeled, see fig 5), connected to the shell and engaged with the shell to define a receiving cavity (area which 30 fits into in fig 11), 
a functional assembly (30, figs 5, 7), received within the receiving cavity and configured to rotate in a first direction and a second direction with respect to the shell to an outside of the shell in response to the input signal ([0013] recites ‘For a normal usage: First, press the controlling button to start activating the driving unit 50 to turn the lens base 30 back in the groove 21 or do it manually, as shown in Fig. 11’), wherein one of the first direction and the second direction is a clockwise direction, and another one of which is an anti-clockwise direction (figs 10, 11).

However EP1727356A2 fails to specifically teach the display screen being configured to receive an input signal.
It is well known in the mobile phone art to replace buttons with touch screens. It is also well known in the art to switch between selfie mode and rear facing camera mode by touch screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a touch screen into the device of EP1727356A2 and flip the camera when the camera app enters selfie mode. The ordinary artisan would have been motivated to modify EP1727356A2 in the above manner for the purpose of having simpler operation for the user.





Examiner Notes
Examiner cites particular elements, columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS R BURTNER whose telephone number is (571)272-0966.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571) 272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/DOUGLAS R BURTNER/             Examiner, Art Unit 2841                                                                                                                                                                                           /ROCKSHANA D CHOWDHURY/Primary Examiner, Art Unit 2841